PER CURIAM.
Salvador Perez appeals an order summarily denying his motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. Under the applicable standard of review, “[u]nless the record shows conclusively that the appellant is entitled to no relief, the order shall be reversed and the cause remanded for an evidentiary hearing.” In our view, the record does not conclusively refute defendant-appellant’s claims of ineffective assistance of trial counsel, including (but not limited to) the contention that it would have been physically impossible for defendant to have committed the crime under the State’s theory of the case, and the contention that defense counsel failed to call essential alibi witnesses. We therefore reverse the trial court order and remand for an evidentiary hearing. We express no view on the ultimate merits of defendant’s claims, but hold only that the defendant’s motion is sufficient to call for an evidentiary hearing.
Reversed and remanded_